Case 1:18-Cv-01119-RB-LF Document 23-1 Filed 03/26/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT ()F NEW MEXICO

BRETT HENDRICKSON,

Plaintiff,
v. No. 18-CV-1119 JHR-LF
AFSCME COUNCIL 18 and
NEW MEXICO HUMAN SERVICES
DEPARTMENT,

Defendants.

AFFIDAVIT OF STEFANIE WILSON
Stefanie Wilson, being duly sworn, hereby states under oath:
l. l am an attorney admitted to practice in the State(s) of California (Bar No. 314899).

2. l attended the University of California, lrvine School of LaW and received a J.D. degree
from that institution in 2014.

3. l am admitted to practice before the following courts: United States Court of Appeals for
the District of Columbia Circuit.

4. l am a member in good standing in all bars of Which l am a member, and I have no
pending disciplinary proceedings in any jurisdiction against me.

5. l am familiar With and Will abide by the Local Rules for this United States District Court
for the District of NeW l\/Iexico.

6. The law firm of Youtz & Valdez, P.C., is co-counsel With me in this matter and they are
located Within the State of New l\/lexico. Shane C. Youtz, Stephen Curtice and J ames
Montalbano are the attorneys from that firm handling the file and all of them are admitted
to the bar of this United States District Court for the District of NeW Mexico.

¢&U~

sféfanie dwilson

sTATE oF ¢`w‘ rm`oc )

Case 1:18-Cv-01119-RB-LF Document 23-1 Filed 03/26/19 Page 2 of 3

)
CoUNTY oF §av\ va\atsy_s>

pt`
Subscribed and sworn to before me the undersigned authority on this the 26 day of

\Wucl/czow.
MM

1I`\I_o't'ary Pub@ "_'_
My commission expires: \m(`M/\ iz l ZGZ]

 

Case 1:18-Cv-01119-RB-LF Document 23-1 Filed 03/26/19 Page 3 of 3

CAL|FORNIA JURAT WlTH AFF|ANT STATEMENT GOVERNMENT CODE § 8202

\/7\\‘(£\‘('~\`\`{%{€{"~§<('T\`\‘,f¢'i\'(':\\'/.'-'§{/`\\/`\\/`\\/"_i\/:\\/"\<'/"'\\/'\\/:`\\/""\\V"\ ’. ’ . .v ‘ '/

 

l l See Attached Document (Notary to cross out lines 1-6 below)
l iSee Statement Be|ow (Lines 1-6 to be completed only by document signer[s], not Notary)

 

 

Signature of Document Slgner No. 1 Slgnature of Document Signer No. 2 Uf any)

 

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the truthfulnessl accuracy, or validity of that document

 

 

 

 

 

 

State of CaliforniaFv ‘ Subscribed and sworn to (or affirmed) before me
C t f §§ n mm S¢,Q 4~*~ f
Oun y 0 on this Q(O day of “\'A'Y`w\ . 20 idi.
by Date /l/Ionth Year
m Sl*e:i`an ie_ l/Ui lSDn
(and (2) ),
Name(s) of Signer(s)

SALLY MEN DEZ AREVALO
Notary Public ~ Ca|ifornia

proved to me on the basis of satisfactory evidence
sani=rancis<ocoumy to be the person(s) who appeared before me.

\" z _:_,
. j Commission # 2186520 _~| __.,
'!? Mycomm.sxpiresmar 13,2021 § 590 /¢://k_
Signatur ` - -" "

nat re of Notaly Pub/ic

 

Seal
Place Notaly Sea/ Above

 

 

OPTIONAL

Though this section is optiona/, completing this information can deter alteration of the document or
fraudulent reattachment of this form to an unintended document

Description of Attached Document
Title or Type of Document: Document Date:
Signer(s) Other Than Named Above:

 

 

Number ot Pages:

 

©2014 Nationa| Notary Associatlon www. NatlonalNotary org-1-800~US NOTARY (1-800- 876-6827) item #5910

